DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Line 11 recites the language “the hydraulic oil”. This should be amended to –
Lines 19-21 recite the language “the bearing section entirely overlaps with that portion of the winding section around which the transmission member is directly wound” (emphasis added). The claim language should be amended such that it reads –the bearing section entirely overlaps with a portion of the winding section around which the transmission member is directly wound—or something similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada, US 2011/0174252, in view of Hattori, JP 2016044652 A.

Regarding Claim 1
Tada discloses a valve timing adjustment device configured to be fixed to an end part of a driven shaft (crankshaft) to adjust a valve timing of a valve by adjusting a relative rotational phase of the driven shaft (camshaft) relative to a drive shaft (crankshaft), wherein the driven shaft (camshaft) is configured to receive a drive force from the drive shaft (crankshaft) to open and close the valve (Tada, Figures 1 and 6), the valve timing adjustment device comprising: a housing member (11) that has an inside space and is configured to receive the drive force from the drive shaft (crankshaft); a vane rotor (9) that includes at least one vane which partitions the inside space into a plurality of hydraulic chambers (63,68), wherein the vane rotor (9) is securely coupled to the driven shaft (camshaft) and is configured to rotate relative to the housing member (11) when the vane rotor (9) receives a pressure of the hydraulic oil introduced into at least one of the plurality of hydraulic chambers (63,68); a fixing member (82) that fixes the vane rotor to the driven shaft (camshaft), wherein: the housing member (11) includes a winding section (2a) that is formed at an outer peripheral surface of the housing member (11), wherein a transmission member (95), which is configured to transmit the drive force from the drive shaft (crankshaft) toward the driven shaft (camshaft), is wound around the winding section (2a); and the bearing section and the winding section (2a) at least partially overlap with each other when viewed in a direction perpendicular to an axial direction of the fixing member (82) (Tada, Figure 1).
However, Tada fails to disclose a bearing section that is placed between the housing member and the fixing member in a radial direction and rotatably supports the housing member, wherein the bearing section entirely overlaps with a portion of the winding section around which the transmission member is directly wound when viewed in a direction perpendicular to an axial direction of the fixing member.
Hattori teaches a bearing section (43) that is placed between the housing member (24) and the fixing member (60) in a radial direction and rotatably supports the housing member (24) (Hattori, Figure 1), wherein the bearing section (43) entirely overlaps with a portion of the winding section (37) around which the transmission member (belt (9)) is directly wound when viewed in a direction perpendicular to an axial direction of the fixing member (60) (Hattori, [0014]-[0015], Figures 1 and 3). 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Tada by providing a bearing section that is placed between the housing member and the fixing member in a radial direction and rotatably supports the housing member, wherein the bearing section entirely overlaps with a portion of the winding section around which the transmission member is directly wound when viewed in a direction perpendicular to an axial direction of the fixing member as taught by Hattori in order to more securely place the fixing member in relation to the housing member.

Regarding Claim 2
Tada and Hattori teach the system as rejected in Claim 1 above. Tada further discloses wherein among a rear side (4), which is a side of the valve timing adjustment device where the driven shaft is placed in the axial direction, and a front side (13), which is another side of the valve timing adjustment device opposite to the rear side in the axial direction, a location of the winding section (adjacent 95) is at the front side along the outer peripheral surface (Tada, Figure 1).  

Regarding Claim 3
Tada and Hattori teach the system as rejected in Claims 1-2 above. Tada further discloses the winding section (adjacent 95) is placed on the front side of the vane rotor (9) in the axial direction when viewed in the direction perpendicular to the axial direction (Tada, Figure 1).  

Regarding Claim 4
Tada and Hattori teach the system as rejected in Claim 1 above. Tada further discloses a bushing member that is placed between the fixing member and the housing member in the radial direction, wherein the bushing member includes the bearing section (7) (Tada, Figure 1).  

Regarding Claim 5
Tada and Hattori teach the system as rejected in Claim 1 above. Hattori further teaches that the fixing member is a hydraulic control valve (60) that controls flow of the hydraulic oil (Hattori, [0012]), wherein the fixing member (60) includes a spool (62) which is configured to be driven by a solenoid device (90) in the axial direction; and a sleeve (61) which supports the spool (62) such that the spool (62) is movable in the axial direction, wherein the sleeve (61) is securely placed to fix the vane rotor (40) to the driven shaft (camshaft (5)) (Hattori, [0018]-[0021], Figure 1).

Allowable Subject Matter
5.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
In the valve timing adjustment device of Claim 6, the inclusion of:
“an accumulation space for accumulating the hydraulic oil leaked from at least one of the bearing section and an inside of the hydraulic oil control valve is formed between the solenoid device cover and the housing member in the axial direction; and a groove, which forms a part of a discharge oil passage for discharging the hydraulic oil by communicating between the accumulatio space and an outside space, is formed at the bearing section of the bushing member” in combination with the other limitations of the claim was not found. 

Response to Arguments
7.	Applicant’s arguments, see pages 6-8, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tada, US 2011/0174252, in view of Hattori, JP 2016044652 A.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Bohner et al. (US 2019/0162084)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746